DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 28 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).
The person who signed the terminal disclaimer (only for applications filed on or after September 16,2012) is not the applicant, patentee or an attorney or agent of record.  See 37 CFR1.321(a) and (b) The signee failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. 
Therefore, the terminal disclaimer is disapproved.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 12.  See MPEP § 608.01(n).  Claim 12 current depends from independent claim 9 and dependent claim 4, which depends from independent claim 2.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 13 and 15 respectively  of U.S. Patent No. 10,935,747. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the claim in the current application can be found in the corresponding claim of the ‘747 Patent.  Furthermore, although the ‘747 Patent does not expressly teach the first and second alignment guide to extend further upwardly from the base, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the alignment guides to extend further upwardly from the base in order to ensure a more secure alignment between the components.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0199338 to Taylor et al.
In regards to claim 17, Taylor teaches an adapter block assembly (Figures 11 & 12) comprising a plurality of optical adapters (210), each adapter defining oppositely facing ports aligned along a plug insertion axis, each adapter including oppositely disposed protrusions (217 Figure 12) extending outwardly along the width of the adapter, a first (230) and second (235) housing pieces that cooperate to define an interior in which the optical adapters are disposed in a row so that the widths of the adapters extend along the row, each of the first and second housing pieces including notched dividing walls (232/233/234 & 237/238/239) that cooperate with each other to sandwich the protrusions to hold the optical adapters in position.
In regards to claim 18, Taylor teaches the optical adapters include multi-fiber optical adapters.
	In regards to claim 19, Taylor teaches the first and second housing pieces are identical to each other.
	In regards to claim 20, Taylor teaches the first and second housing pieces cooperate to define oppositely facing securement parts by which the adapter block assembly is configured to be mounted to equipment.
	In regards to claim 21, Taylor teaches each of the first and second housing pieces includes a plurality of latch arms and a plurality of recesses sized and shaped to receive the latch arms of the other housing piece. (tabs 232/233/234 to tabs 237/238/239)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2016/0187594 to Marcouiller et al.
In regards to claim 9, Marcouiller teaches a fixture for use in assembling an adapter block assembly, the fixture (Figures 6, 7, 8, 9, and 11) comprising a body including a base (230 & 240) that is elongated along a length between a first end and a second end and a plurality of alignment members (Figure 7 & 8; 168) disposed in a row along the base and extending upwardly from the base, each alignment member being sized to fit within a port of an adapter.  Marcouiller further teaches a first alignment guide extending upwardly from the base at the first end; and a second alignment guide extending upwardly from the base at the second end.  (Figures 7 and 8)  Although Marcouiller does not expressly disclose an upwardly direction, Applicant has not specifically claimed any orientation or upward in relation to a specific side or dimension, the Examiner can reasonably construe any direction as the required by the claim as the upwardly direction.  Additionally, although the ‘747 Patent does not expressly teach the first and second alignment guide to extend further upwardly from the base, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the alignment guides to extend further upwardly from the base in order to ensure a more secure alignment between the components.
In regards to claim 11, Marcouiller teaches each alignment member includes a key member sized and shaped to fit within a keyway defined by a respective port of an adapter.
In regards to claim 12, Marcouiller teaches the adapter block assembly of claim 9 mounted thereto.
In regards to claim 15, although Marcouiller does not expressly teach the sides of the fixture that extend between the first and second ends are sufficiently low to the base to enable labels to be added to the adapter block assembly without removing the adapter block assembly from the fixture, it would have been obvious before the effective filing date to a person having ordinary skill in the art to be capable of removing the fixture since the purpose of the fixture is to aide in the proper alignment of the components and not necessary in the operation of the assembly.
In regards to claim 16, although Marcouiller does not expressly teach the fixture includes indicia that indicate a rotational orientation of an adapter block assembly to be mounted to the body, the use of indicias in order to easily identify and properly connect components is a common technique and easily provided on the device.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have indicia that indicate a rotational orientation of an adapter block assembly to be mounted to the body.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2016/0187594 to Marcouiller et al as applied to claim 9 and in further view of U.S. Patent 5,688,145 to Liu.
Marcouiller teaches all discussed above but fails to expressly teach a first housing piece mounted thereto and an adapter mounted over the first housing piece so that one of the alignment members extends into a port defined by the adapter.  However, Liu discloses adapter block assembly (Figure 1) comprising a first housing piece (2) that extends along the length between the first and second ends, the first housing piece defining the first port side, the first housing piece also including a first portion of a retention arrangement (28), a second housing piece (3) that extends along the length between the first and second ends, the second housing piece defining the second port side, the second housing piece also including a second portion of a retention arrangement (27), the second portion being configured to mate with the first portion to hold the first and second housing pieces together, wherein the first and second cavities cooperate to define an interior when the first and second housing pieces are held together and an adapter disposed within the interior, the adapter including a body (24) extending between a first port and a second port, wherein an intermediate portion of the body engages at least one of the first and second housing pieces.  Since Marcouiller is silent regarding the details of the adapter and further since Marcouiller and Liu are from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the adapter block assembly details of Liu in the adapter block assembly of Marcouiller.  More specifically, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a first housing piece mounted thereto and an adapter mounted over the first housing piece so that one of the alignment members extends into a port defined by the adapter.  The details of the adapter and block provided by Liu can be easily adapted, manufactured, and matched with the adapter block assembly of Liu in order to accommodate the molded body and provide a complete adapter block assembly.
Allowable Subject Matter
Claims 2 and 4-8 are allowed.  Previously objected claim 3 has been rewritten in independent form as currently amended claim 2 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 4-8 are dependent on amended claim 2 and are therefore also allowable.
Response to Arguments
Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.
In regards to claims 17-21, Applicant argues Taylor fails to teach each adapter including oppositely disposed protrusions extending outwardly along a width of the adapter.  However, the Examiner disagrees.  The shelf 217 of the adapter in Figure 12 shows a bottom flat portion.  That bottom flat portion of the shelf is a protrusion that extends outwardly along the width.  Therefore, Taylor meets the limitation.
In regards to claims 9, 11, 12, 15, and 16, Applicant argues Marcouiller fails to teach the first and second alignment guide to extend further upwardly from the base.  However, as discussed in the above rejection, alignment guides extending further upwardly from the base would be obvious in order to ensure a more secure alignment between the components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874